DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17.2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Objections
Claims 15-17, 25, 27 and 28 are objected and the examiner suggests the following amendments:
15. (Currently Amended) The apparatus of claim 14, wherein the at least one outer spacer
16. (Cancelled) 
17. (Currently Amended) The apparatus of claim 14, wherein the source/drain extends from within the recess in the substrate along respective edges of each of the plurality of nanosheet layers to a source/drain contact and to an interlayer dielectric adjoining the source/drain contact.
25. (Currently Amended) The apparatus of claim 14, further comprising: a plurality of sacrificial layers stacked upon the substrate, wherein the silicon oxide layer is deposited such that a faster oxidation occurs of sidewalls of the plurality of sacrificial layers and the gate than oxidation of sidewalls of the plurality of nanosheet layers.
27. (Currently Amended) The apparatus of claim 25, wherein the at least one inner spacer is formed by removing at least a portion of the silicon oxide layer from the sidewalls of the plurality of nanosheet layers.
28. (Currently Amended) The apparatus of claim 14, wherein the silicon nitride layer is selectively deposited to form the at least one outer spacer.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 21, 23, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Fig. 11 Prior Art’ described in Reznicek et al. (US 20190221638 A1). 

Regarding independent claim 14, ‘Fig. 11 Prior Art’ in Reznicek et al. teaches an apparatus (fig. 11; ¶¶ 0017, 0070) comprising:
a nanosheet stack 14P having a plurality of nanosheet layers and a plurality of gate material layers 34 stacked upon a substrate 10, the nanosheet stack further including a first fin and a second fin; 
at least one gate 34 (‘doped polysilicon’, ¶ 0067) formed on the nanosheet stack 14P;
at least one inner spacer 32 (vertical part of gate insulating layer 32 in contact with gate spacer 20s, fig. 11) disposed on at least one sidewall of the plurality of gate material layers 34 and the at least one gate 34, the at least one inner spacer comprising a silicon dioxide layer (‘oxide’, ¶ 0065); (‘Oxide’ in relevant field is used to indicate silicon Oxide. Also Silicon Oxide is used as gate insulating film with polysilicon gate) and
at least one outer spacer 20s formed on the at least one inner spacer 32, the at least one inner spacer 32 and the at least one outer spacer 20s being formed, the at least one outer spacer 20s comprising a silicon nitride layer (¶ 0047); and
a source/drain 26 formed within a recess in the substrate 10 between the first fin and the second fin.
Regarding, ‘the at least one inner spacer formed of an silicon oxide layer that is left over from etching’, and ‘the at least one inner spacer and the at least one outer spacer being formed such that a spacer pinch-off is prevented’, the language, term, or phrase "left over from etching" and ‘being formed such that a spacer pinch-off is prevented’ are directed towards the process of making the inner spacer and the outer spacer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is ‘Fig. 11 Prior Art’ in Reznicek et al., who teaches the structure as claimed. 

Regarding claim 15, ‘Fig. 11 Prior Art’ in Reznicek et al. further teach the apparatus of claim 14, wherein the at least one outer spacer

Regarding claims 21, 25-28, ‘The apparatus of claim 14, wherein the at least one gate is a dummy gate formed on the nanosheet stack’, ‘The apparatus of claim 14, further comprising: a plurality of sacrificial layers stacked upon the substrate, wherein the silicon oxide layer is deposited such that a faster oxidation occurs of sidewalls of the plurality of sacrificial layers and the gate than oxidation of sidewalls of the plurality of nanosheet layers’, ‘wherein the plurality of sacrificial layers is formed of a silicon-germanium (SiGe) material’, ‘wherein the at least one inner spacer is formed by removing at least a portion of the oxide layer from the sidewalls of the nano sheet layers’, ‘wherein the spacer dielectric material is selectively deposited to form the at least one outer spacer’, the language, term, or phrase ‘dummy gate’, “a plurality of sacrificial layers”, “oxidation”, “formed by removing” ‘selective deposition’ etc are directed towards the process of making the inner spacer and the outer spacer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per 

Regarding claim 23, ‘Fig. 11 Prior Art’ in Reznicek et al. further teach the apparatus of claim 14, wherein the recess (containing bottom part of source/drain 26) is a fin recess formed between the first fin and the second fin (fig. 11).

Regarding claim 29, ‘Fig. 11 Prior Art’ in Reznicek et al. further teach the apparatus of claim 28, wherein the at least one outer spacer 20S is formed on the at least one inner spacer 32 (fig. 11).

Regarding claim 30, ‘Fig. 11 Prior Art’ in Reznicek et al. further teach the apparatus of claim 14, wherein the plurality of nanosheet layers 14P is formed of a silicon (Si) material (¶ 0058).

Claims 17 and 31 rejected under 35 U.S.C. 103 as being unpatentable over ‘Fig. 11 Prior Art’ in Reznicek et al. as applied to claim 14 as above, and further in view of Frougier et al. (US 9947804 B1) of record.

Regarding claim 17, ‘Fig. 11 Prior Art’ in Reznicek et al. teach all the limitations described in claim 14.
‘Fig. 11 Prior Art’ in Reznicek et al. further teach, wherein the source/drain 26 extends from within the recess in the substrate 10 along respective edges of each of the plurality of nanosheet layers 14P.
But ‘Fig. 11 Prior Art’ in Reznicek et al. is silent upon the provision of wherein the source/drain extends to a source/drain contact and to an interlayer dielectric adjoining the source/drain contact.
However, Frougier et al. teach a similar device, wherein the source/drain extends from within the recess in the substrate along respective edges of each of the plurality of nanosheet layers to a source/drain contact 164 and to an interlayer dielectric 162 adjoining the source/drain contact 164 (fig. 25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of ‘Fig. 11 Prior Art’ in Reznicek et al. and Frougier et al. to include a source/drain contact according to the teachings of Frougier et al. as this is necessary and conventional to include source/drain contact in ILD to connect to other elements of the device. 

Regarding claim 31, ‘Fig. 11 Prior Art’ in Reznicek et al. and Frougier et al. further teach the apparatus of claim 14, further comprising: a shallow trench isolation (STI) layer 146 within the substrate 102 adjacent to the first fin and the second fin (Frougier et al., fig. 25).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Fig. 11 Prior Art’ in Reznicek et al. as applied to claim 14 as above, and further in view of Jambunathan et al. (US 20200411513 A1) of record.

Regarding claim 22, ‘Fig. 11 Prior Art’ in Reznicek et al. teach all the limitations of claim 14.
But ‘Fig. 11 Prior Art’ in Reznicek et al. is silent upon the provision of wherein the apparatus has a contact gate pitch less than 44 nm.
However, Jambunathan et al. teach a similar apparatus having a contact gate pitch less than 100 nm (¶ 0014). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of ‘Fig. 11 Prior Art’ in Reznicek et al. and Jambunathan et al. to use a smaller pitch according to the teachings of Jambunathan et al. with a general motivation of reducing the device size.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817